—Appeals from order, Supreme Court, Bronx County (Douglas McKeon, J.), entered September 14, 1995, which, sua sponte, deemed the action dismissed as against defendant-respondent City unless either plaintiff-appellant or defendant-appellant advised the court in writing by a date certain of a theory of liability against defendant-respondent, unanimously dismissed, without costs.
Inasmuch as the order was conditional, appellants were not “ 'aggrieved’ ” and their appeals are at best premature (Matter *144of Leo T., 87 AD2d 297, 298). Furthermore, since plaintiff has submitted the necessary response to the court, the proposed dismissal would now appear moot. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.